DETAILED ACTION
Claims 1-4 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 101 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Therefore, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-4, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, process of determining a performance characteristic. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.

Step 1: Claims 1-4 is directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1-4 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of determining scramjet performance characteristic, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of "using a plurality of Mach numbers, iteratively performing the steps of: … generating, … inlet outflow conditions by evaluating a change in flow from the freestream conditions across the inlet using oblique shock relations;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. The limitation of "mapping, …, inlet conditions from a Taylor-Maccoll similarity solution for supersonic flow field about an axisymmetric cone at a zero angle of attack, providing flow variable of maximum, minimum, average, and relative variation of temperature, pressure, dynamic pressure, and Mach number across inlet area;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "using an inlet-area averaged value for each of the flow variables is then used as inflow for an isolator;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  Additionally, the limitation of "generating, … isolator outflow conditions by modeling change in flow from the inlet outflow conditions across the isolator using analytical relations from first principles or empirical relations;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " generating, … combustor outflow conditions by modeling change in flow from the isolator outflow conditions across the combustor using analytical relations from first principles or empirical relations;” is a process that, under its broadest generating, … nozzle outflow conditions by modeling change in flow from combustor outflow conditions across the nozzle using analytical relations from first principles or empirical relations; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " determining, … performance characteristics of the scramjet engine based on a difference between the freestream conditions and the nozzle outflow conditions;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "constructing, … a scramjet waverider geometry using a known flow field from which a waverider can be derived and the determined performance characteristics, wherein the waverider inner stream surface geometry is varied from iteration to iteration while a remainder of waverider geometry remains unchanged from iteration to iteration.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. For example, claim 1 recites the method within the preamble of the claim, such that the body of the claims do not use the additional elements of obtaining data and the scramjet engine in a meaningful way. The limitation of obtaining conditions is insignificant extra solution activity. (MPEP 2106.06(g)) This limitation is pre-solution activity of gathering data for use in the process claim. The claim recites the additional element of a processor, a scramjet engine and waverider, however this merely links the method to a technological environment or field of use. (MPEP 2106.05(h)) This indicates that the judicial exception is not integrated into a practical application because the claim merely uses mental steps or with the aid of pencil and paper to implement the abstract idea. This type of generally linking the use of the judicial exception to a particular technological environment is not sufficient to prove integration into a practical application. The claims merely detail instructions to compute performance characteristics.
Step 2B: Claim 1 includes the additional elements of "obtaining a first set of environmental conditions that define freestream conditions upstream of a leading edge shock of the scramjet engine;". This step is considered extra-solution activity as outlined in MPEP2106.05(G) because it is the pre-solution activity of gathering data for use in the claimed process. The additional element of “a processor”, “a scramjet engine” and “waverider” only links the claim to a technological environment or field of use. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception 
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to determining generating primary and secondary leading edge shock outflow conditions, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with determining a performance characteristic of a scramjet engine, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claim 3 is directed to modeling a change in flow across a combustor, which further narrows the abstract idea of "Mental Processes" including concepts performed in the 
Dependent claim 4 is directed to setting a size of computation, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such setting up a mathematical computation to determine the performance of a scramjet engine, because the claim does not preclude the limitation from being performed in the human mind.

Accordingly, claims 1-4 are rejected under 35 U.S.C. 101 because the claims are not directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. “The Design of Optimized 3D Tip-to-tail Scramjet Engines”(hereinafter “Ferguson”), in view of Roux “Optimum Freestream Mach Number for Maximum Thrust Flux for Ideal Ramjet/Scramjet”, in view of in view of Maccoll “The Conical Shock Wave Formed by a Cone Moving at a High Speed”, in view of Peterson et al. “Detached Eddy Simulation of a Generic Scramjet Inlet and Combustor” (hereinafter “Peterson”), in view of Shojaee “Investigation of Total Pressure Distribution at Aerodynamic Interface Plane of an “S-shaped” Air Intake at Sideslip Condition”.
Regarding claim 1, Ferguson teaches A method for automatically constructing a scramjet waverider geometry using a processor, the method comprising the steps of: (Pages 2 and 3 section B, Page 4 Section B, Page 5 Section D, Page 7 Section B.2, performance characteristics of a scramjet engine are determined using a 1D approximation program; Abstract, utilizing the design of the of the stream surfaces a shape is realized using the waverider methodology)
using a plurality of Mach numbers, iteratively performing the steps of: (Figures 16 and 18, the simulation is run iteratively with a changing mach number from mach 0 to mach 15)
obtaining a first set of environmental conditions that define freestream conditions upstream of a leading edge shock of the scramjet engine; (Abstract, Coefficients ‘D’ and ‘u’, Figure 24, Page 10 Section A.1, freestream input conditions for the model are inputted)
generating inlet outflow conditions by evaluating a change in flow from the freestream conditions across the inlet using oblique shock relations; (Figures 3, 4 and 7a, Page 3 & 4 section A, Page 4 Section B, Page 5 Section D, Page 6, Inlet conditions are generated by the model using the oblique planar shock.)
mapping inlet conditions from a … similarity solution, (Figures 3 and 4, Page 3 Section A, Page 6, Inlet conditions are determined)
and relative variation of temperature, pressure, dynamic pressure, and Mach number across inlet area; (Abstract, Figures 3, 4 and 11-14, Page 3 Introduction section B, The performance characteristics of temperature, pressure, changes in pressure and Mach number across the inlet area are calculated by the algorithm)
generating isolator outflow conditions by modeling change in flow from the inlet outflow conditions across the isolator using analytical relations from first principles or empirical relations; (Abstract, Figures 11-18, Page 3 Introduction section B, Page 4 section B, Page 6, Page 8 section D, Page 9 section A, Page 10 Section A1, Mathematical relations model the change in flow across the isolator, including using empirical engineering calculations)
generating combustor outflow conditions by modeling change in flow from the isolator outflow conditions across the combustor using analytical relations from first principles or empirical relations; (Abstract, Page 3 Introduction section B, Page 6, Page 8 section D, Page 11 Section A2, The flow across the combustor including the out flow is modeled using conservation principles)
generating nozzle outflow conditions by modeling change in flow from the combustor outflow conditions across the nozzle using analytical relations from first principles or empirical relations; (Abstract, Figures 21-23, Page 3 Introduction section B, Page 6, Page 7 Sections A and C, Page 9 Section A, The nozzle flow conditions including the outflow conditions are modeled)
constructing a scramjet waverider geometry using a known flow field from which a waverider can be derived and the determined performance characteristics, (Pages 2 and 3 
wherein the waverider inner stream surface geometry is varied from iteration to iteration while a remainder of waverider geometry remains unchanged from iteration to iteration. (Page 5 Section D, the shape of the waverider surface is changed while the dimensions remain the same)
Ferguson does not explicitly disclose providing flow variable of maximum, minimum, determining performance characteristics of the scramjet engine based on a difference between the freestream conditions and the nozzle outflow conditions; and 
Roux teaches determining performance characteristics of the scramjet engine based on a difference between the freestream conditions and the nozzle outflow conditions; and (Pages 1 and 2, The thrust as a function of freestream conditions is calculated)
providing flow variable of maximum, minimum, (Figure 1, the free stream max and min into the inlet is mapped)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Ferguson with Roux as the references deal with determining performance characteristics of a scramjet engine, in order to implement a system that determines performance characteristics based on a difference between the variables of freestream and nozzle outflow conditions. Roux would modify Ferguson by performing additional calculations based on freestream conditions and nozzle outflow. The benefit of doing so is the values where maximum thrust based on freestream Mach can be calculated. (Roux Conclusions)
a Taylor-Maccoll similarity solution, 
Maccoll teaches a Taylor-Maccoll similarity solution for supersonic flow field about an axisymmetric cone (Page 459 introduction, Figure 9, Page 463 First full paragraph, Page 464 Full Paragraphs One through Three, A Taylor-Maccoll similarity solution for flow past a cone is used in the calculations of the cone)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use a Taylor-Maccoll similarity solution in the design of the inlet as in the improvement discussed in Maccoll in the method of Furgeson and Roux. As in Maccoll, it is within the capabilities of one of ordinary skill in the art to use the method of Maccoll when designing a system as done in Furgeson and Roux with the predicted result of an inlet that is able to operate at high speeds.
The combination of Furgeson, Roux and Maccoll does not explicitly teach flow variable average, using an inlet-area averaged value for each of the flow variables is then used as inflow for the isolator.
Peterson teaches flow variable average, (Abstract, Figure 12 and 13, Introduction, Page 11, Steady state Reynolds-averaged Navier-Stokes simulations are run producing, including flow average)
using an inlet-area averaged value for each of the flow variables is then used as inflow for the isolator. (Abstract, Figure 12 and 13, Introduction, Page 11 Third Paragraph, Steady state Reynolds-averaged Navier-Stokes simulations are run producing, including flow average)
 by performing additional calculations based on average values. The benefit of doing so is it is possible to obtain significant improvements in inlet efficiency. (Peterson Page 4  Fifth Paragraph)
The combination of Furgeson, Maccoll, Roux and Peterson does not teach inlet conditions … at a zero angle of attack.
Shojaee teaches inlet conditions … at a zero angle of attack. (Page 88 Physical Domain and Flight Conditions, Flow conditions, The typical maneuver envelope for an aircraft at supersonic speed includes the cruise flight regime at a 0 degree angle of attack)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use a 0 degree angle of attack as in the improvement discussed in Shojaee in the method of Furgeson, Maccoll, Roux and Peterson. As in Amari, it is within the capabilities of one of ordinary skill in the art to use the method of Shojaee when designing a system as done in Furgeson, Maccoll, Roux and Peterson with the predicted result of an inlet that is able to operate at all flight regimes including cruise at 0 degrees angle of attack.

Regarding claim 2, the combination of Furgeson, Maccoll, Roux, Peterson and Shojaee teaches the limitations of claim 1. Ferguson teaches generating a primary leading edge shock outflow condition by evaluating a change in flow conditions across a primary leading edge shock using oblique shock relations; and (Figures 3, 4, 7A, Page 3 section A, Page 4 section B, Page 5 section D, changes in flow across multiple leading edges using oblique shock relations are evaluated)
generating a secondary leading edge shock outflow condition by evaluating a change in flow conditions across a secondary leading edge shock using oblique shock relations. (Figures 3, 4, 7A, Page 3 section A, Page 4 section B, Page 5 section D, changes in flow across multiple leading edges using oblique shock relations are evaluated)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Furgeson, in view of Maccoll, in view of Roux, in view of Peterson, in view of Shojaee, and in further view of Moffitt et al. “Modeling Hypersonic Propulsion Using Finite Element CFD” (hereinafter “Moffitt”) and Zhang et al “Quasi-One-Dimensional Model of Scramjet Combustor Coupled with Regenerative Cooling”, (hereinafter “Zhang”).
Regarding claim 3, the combination of Furgeson, Maccoll, Roux, Peterson and Shojaee teaches the limitations of claim 1. The combination of Furgeson, Maccoll, Roux, Peterson and Shojaee does not explicitly teach wherein generating the combustor outflow conditions includes modeling change in flow from the isolator outflow conditions across the combustor as alternating computational elements of constant-area heat addition and elements of isentropic expansion.
Moffitt teaches wherein the generating combustor outflow conditions includes modeling change in flow from the isolator outflow conditions across the combustor as alternating computational elements of constant-area heat addition … (Page 12 Section D, Heat addition is used in the modeling of the combustion chamber)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Moffitt with Furgeson, Maccoll, Roux, Peterson and Shojaee as the references deal with determining performance characteristics of an aircraft, in order to implement a system that uses computational elements of heat addition. Moffitt would modify Furgeson, Maccoll, Roux, Peterson and Shojaee by including heat addition elements into the model. The benefit of doing so is the model provides a designer a simple and direct tool for estimating the effects of aerodynamics and combustion on the vehicle. (Moffitt Conclusions)
The combination of Furgeson, Maccoll, Roux, Peterson, Shojaee and Moffitt does not explicitly disclose wherein generating combustor outflow conditions includes modeling change in flow from the isolator outflow conditions across the combustor as alternating computational elements of … isentropic expansion.
Zhang teaches wherein generating combustor outflow conditions includes modeling change in flow from the isolator outflow conditions across the combustor as alternating computational elements of … isentropic expansion. (Page 691 section B, Page 696 Section C, isentropic expansion from the inlet to the exit of combustors and then to the local atmosphere)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Zhang with Furgeson, Maccoll, Roux, Peterson, Shojaee and Moffitt as the references deal with determining performance characteristics of a scramjet engine, in order to implement a system that uses computational elements of isentropic expansion. Zhang would modify Furgeson, Maccoll, Roux, Peterson, Shojaee and Moffitt by including isentropic 

Regarding claim 4, the combination of Furgeson, Maccoll, Roux, Peterson, Shojaee, Moffitt and Zhang teaches the limitations of claim 3. Moffitt teaches wherein a computational element size for the combustor is sufficiently small such that the pressure increases in Rayleigh flow segments do not deviate more than 1 % from a constant pressure value. (Page 12 Section D, The Rayleigh flow does not deviate more that 0.2% at subsonic speed, and 0.5% at supersonic speeds)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zuo et al. “Investigation of internal-waverider-inlet flow pattern integrated with variable-geometry for TBCC”: Also teaches a varying the inlet geometry of the inlet surface while varying the mach number of the simulation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147